


[deedoftrustdeckersimage1.gif]
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (INCLUDING
FIXTURE FILING)
RECITALS
A.    This DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
(INCLUDING FIXTURE FILING) (“Deed of Trust”) is being executed by DECKERS
CABRILLO, LLC, a California limited liability company, whose address is 250
Coromar Drive, Goleta, CA 93117, Attn Chief Financial Officer (“Trustor”).
B.    Trustor is the owner of the real property described in the attached
Exhibit “A” (“Real Property”).
C.    This Deed of Trust is being executed by Trustor to FIRST AMERICAN TITLE
INSURANCE COMPANY (“Trustee”), whose address is 18500 Von Karman Ave., Suite
600, Irvine, CA 92612, in favor of CALIFORNIA BANK & TRUST, a California banking
corporation (“Beneficiary”), whose address is 1900 Main St., Suite 200, Irvine,
CA 92614.
D.    All terms not specifically defined herein shall have the meanings set
forth in the Loan Agreement.
DEFINITIONS
“Action” shall mean any legal or equitable proceeding brought before a court,
tribunal, administrative court, arbitrator, mediator or other forum for
alternative dispute resolution.
“Beneficiary” shall mean CALIFORNIA BANK & TRUST, a California banking
corporation.
“Compensation” shall mean the definition set forth in Section 2.14 below.
“CC&Rs” shall mean any and all agreements setting forth conditions, covenants,
restrictions, easements, reservations, rights and rights of way for the
Property.
“Deed of Trust” shall mean the definition set forth in Recital “A” above.
“Default Interest Rate” shall mean the definition given to such term in the
Note.
“Event of Default” shall mean any event of default defined in the Deed of Trust,
Loan Agreement and Note.
“Future Advances” shall mean the definition set forth in Section 1.3.4 below.

2528/028598-0006
6963790.4 a07/09/14
 
 




--------------------------------------------------------------------------------




“Impound Account” shall mean the definition set forth in Section 2.17 below.
“Improvements” shall mean, without limitation, all present and future
structures, buildings, improvements, appurtenances and fixtures of any kind on
the Real Property, all apparatus, equipment and appliances used in connection
with the operation or occupancy of the Real Property, and all window coverings,
drapes and rods, carpeting and floor coverings, it being intended and agreed
that all such items will be conclusively considered to be part of the Real
Property conveyed by this Deed of Trust, whether or not attached or affixed to
the Real Property.
“Leases” shall mean the definition set forth in Section 2.8.1(b) below.
“Loan” shall mean the definition set forth in Section 1.1 below.
“Loan Agreement” shall mean the definition set forth in Section 1.1 below.
“Loan Documents” shall mean the definition set forth in Section 1.1 below.
“Note” shall mean the definition set forth in Section 1.1 below.
“Obligations” shall mean the definition set forth in Section 1.3 below.
“Personal Property” shall mean the definition set forth in Section 1.2.3 below.
“Prevailing Party” shall mean (a) the party who brings an Action against the
other after the other is in breach or default, if such Action is dismissed upon
the other’s payment of the sums allegedly due or upon the other’s performance of
the covenants allegedly breached, or (b) the party obtains substantially the
relief sought by it, whether or not such Action proceeds to a hearing, a trial
on the merits, or a final judgment or determination.
“Proceeds” shall mean the definition set forth in Section 2.3.1 below.
“Property” shall mean the real and personal property described in Sections 1.2.1
through 1.2.7 below.
“Real Property” shall mean the real property described in the attached Exhibit
“A”.
“Rents” shall mean the definition set forth in Section 2.8.1(a) below.
“Security Deposits” shall mean the definition set forth in Section 2.8.1(c)
below.
“Subdivision” shall mean the definition set forth in Section 2.10.3 below.
“Trustee” shall mean First American Title Insurance Company.
“Trustor” shall mean Deckers Cabrillo, LLC, a California limited liability
company.
1.BASIC PROVISIONS.

2528/028598-0006
6963790.4 a07/09/14
2
 




--------------------------------------------------------------------------------




1.1    Amount of Loan; Loan Documents. Beneficiary is making a term loan to
Trustor in an amount not to exceed Thirty-Three Million Nine Hundred Thirty
Thousand Five Hundred and No/100 Dollars ($33,930,500.00) (“Loan”). The Loan is
evidenced by that certain Promissory Note Secured by Deed of Trust of even date
herewith (“Note”), executed by Trustor in favor of Beneficiary. The terms and
conditions of the Loan are evidenced by and subject to the terms and conditions
of that certain Term Loan Agreement of even date herewith (“Loan Agreement”)
executed by Trustor and Beneficiary. All present and future agreements executed
by Trustor in favor of Beneficiary and relating to the Loan collectively shall
be referred to as the “Loan Documents.”
1.2    Grant of Security in Property. In consideration of the Loan, Trustor
hereby irrevocably grants, conveys, transfers and assigns to Trustee, its
successors and assigns, in trust, with power of sale and right of entry and
possession as provided below, all of its present and future estate, right, title
and interest in and to the following described property now or hereafter
acquired (“Property”):
1.2.1    Real Property. The Real Property, and all minerals, oil, gas and other
hydrocarbon substances on or under the surface of the Real Property (to the
extent owned by Trustor), as well as all development rights, permits, licenses,
air rights, water, water rights, and water stock relating to the Real Property.
1.2.2    Improvements. All items listed as “Improvements” on Exhibit “B”
attached hereto.
1.2.3    Personal Property. The term “Personal Property” shall include: (a) all
property described in Exhibit “B” attached hereto; (b) all “Proceeds” (as
defined in Section 2.3.1 below); and (c) all “Rents” (as described in
Section 2.8.1 below).
1.2.4    Appurtenances of Real Property. All appurtenances of the Real Property
and all rights of Trustor in and to any streets, roads or public places,
easements or rights of way, relating to the Real Property.
1.2.5    Rents. All Rents and all rights of Trustor under all present and future
leases affecting the Real Property, including but not limited to any security
deposits.
1.2.6    Proceeds. All Proceeds and all claims arising on account of any damage
to or taking of the Real Property or any Improvements thereon or any part
thereof, and all causes of action and recoveries for any loss or diminution in
the value of the Real Property or any Improvements.
1.2.7    Other Collateral. All other “Collateral” (as defined in Exhibit “B”
below) pledged by Trustor as security for the Loan.
1.3    Obligations Secured. This Deed of Trust secures the following obligations
(“Obligations”):

2528/028598-0006
6963790.4 a07/09/14
3
 




--------------------------------------------------------------------------------




1.3.1    Note Payments. Payment and performance of the Note, including all
extensions, renewals and modifications of the Note.
1.3.2    Performance of the Deed of Trust Obligations. The performance of
Trustor’s obligations under this Deed of Trust and the Loan Agreement.
1.3.3    Payment of Advanced Sums. The payment of all sums advanced or paid out
by Beneficiary or Trustee under any provision of this Deed of Trust, or to
protect the security of this Deed of Trust, together with interest thereon as
provided herein, should Trustor fail to make any payment or to do any act as
herein provided in connection with the rights granted hereunder, Beneficiary or
Trustee, without obligation so to do and without notice to or demand upon
Trustor and without releasing Trustor from any obligation hereunder, may make
any payment or do any act in such manner and to such extent as herein provided
or as either may deem necessary to protect the security hereof.
1.3.4    Payment of Future Advances. The payment of the principal and interest
on all other future loans or advances made by Beneficiary to Trustor (or any
successor in interest to Trustor as the owner of all or any part of the
Property) when the promissory note evidencing such loan or advance specifically
states that it is secured by this Deed of Trust (“Future Advances”), including
all extensions, renewals and modifications of any Future Advances.
1.3.5    Performance of the Loan Agreement Obligations. The performance of
Trustor’s obligations under the Loan Agreement and under all other Loan
Documents.
1.4    Warranty of Title. Trustor warrants that, except as disclosed to
Beneficiary in a writing that refers to this warranty, Trustor lawfully
possesses and holds fee simple title to the Property without limitation on the
right to encumber, and that this Deed of Trust is a valid first and prior lien
on the Property subject only to the matters set forth in Schedule B, Part I of
the title insurance policy issued in favor or Beneficiary that ensures the
priority of this Deed of Trust. Trustor, at its sole cost and expense, shall at
all times keep, protect, defend, and maintain title to the Property free and
clear of any liens or encumbrances that would or could impair the validity or
priority of this Deed of Trust. Trustor will not do or suffer any act or
omission whereby the value of said Property, or lien hereof or of any estate or
title covered hereby, may be diminished or impaired in any way. Trustor shall
timely make all required payments under any other deeds of trust or other
encumbrances which may now or hereafter affect the Property encumbered by this
Deed of Trust and comply with all obligations hereunder. Should Trustor fail to
make any such payment or comply with any such obligation, Beneficiary may,
without notice to or authorization from Trustor, and without releasing Trustor
from any obligation hereunder or under said deed of trust or other encumbrance,
pay any sum which may be owing under any other deed of trust or other
encumbrance or otherwise cure any default of Trustor thereunder, and the sums so
expended by Beneficiary shall be secured hereby and shall be immediately due and
payable by Trustor to Beneficiary, and shall bear interest at the “Default
Interest Rate” provided for in the Note until paid. Any default (after the
passage of any applicable grace or cure period) under any other deed of trust or
other encumbrance which may now or hereafter affect the Property encumbered by
this Deed of Trust shall constitute a default hereunder.

2528/028598-0006
6963790.4 a07/09/14
4
 




--------------------------------------------------------------------------------




2.    COVENANTS OF TRUSTOR. To protect the security of this Deed of Trust,
Trustor agrees:
2.1    Performance. To pay all indebtedness and perform all obligations that are
secured by this Deed of Trust in accordance with their terms.
2.2    Insurance. Trustor shall comply with all of the policies of insurance for
Trustor and/or the Property as set forth in Section 2.1 (and all subsections
thereof) of the Loan Agreement. In the event of Trustor’s failure to obtain or
maintain any of said policies of insurance, Beneficiary upon giving notice to
Trustor may procure such insurance to be effected upon Beneficiary’s interest or
upon the interest of Trustee or upon the interest of the owners of said Property
and in their names, and Beneficiary may pay and expend for premiums for such
insurance such sums as Beneficiary may deem to be reasonably necessary. At its
option, in its own name, Beneficiary shall be entitled to commence, appear in
and prosecute any action or proceedings or to make any compromise or settlement,
in connection with such loss, taking or damage.
2.3    Assignment of Proceeds.
2.3.1    Definition of Proceeds. The term “Proceeds” shall mean all insurance
proceeds on the Property, all proceeds of a sale of all or any portion of the
Property (subject to the release provisions of the Loan Agreement), and all
causes of action, claims, “Compensation” (as defined below in Section 2.14),
awards and recoveries for any damage, condemnation or taking of all or any part
of the Property or for any damage or injury to it or for any loss or diminution
in value of the Property. All Proceeds are hereby assigned to and shall be paid
to Beneficiary. At Beneficiary’s option, Beneficiary may appear in and prosecute
(either in its own name or in the name of Trustor) or participate in any suits
or proceedings relating to any such proceeds, causes of actions, claims,
compensation, awards or recoveries and may adjust, compromise or settle any
claim in connection therewith.
2.3.2    Application of Proceeds. Subject to the provisions of Section 2.3.3
below, Beneficiary shall apply any Proceeds received by it as follows: first, to
the payment of all of Beneficiary’s reasonable costs and expenses (including but
not limited to reasonable legal fees and disbursements) incurred in obtaining
those sums; and, then, in Beneficiary’s sole discretion and without regard to
the adequacy of its security, to the payment of the indebtedness and obligations
secured by this Deed of Trust. Any application of such funds to the indebtedness
secured hereby shall not be construed to cure or waive any “Event of Default”
(as defined in the Loan Agreement) or invalidate any acts of Beneficiary or
Trustee arising out of such Event of Default.
2.3.3    Application of Insurance Proceeds. Notwithstanding the foregoing, any
insurance proceeds or condemnation or eminent domain awards (in addition to any
funds provided by Trustor, as set forth in Section 2.13.3 below) shall be
applied to the restoration of the Property pursuant to Section 2.13 below,
provided that:
(a)    The Improvements on the Property are able to be restored in their
entirety with such proceeds or awards;

2528/028598-0006
6963790.4 a07/09/14
5
 




--------------------------------------------------------------------------------




(b)    Trustor is not in default under any of the Loan Documents beyond the
expiration of any applicable cure periods; and
(c)    The method for disbursement of any such proceeds or awards by Beneficiary
for restoration shall be subject to the terms and conditions of Section 2.13
below.
Provided, however, that nothing herein shall prevent Beneficiary from applying
any such proceeds or awards and/or Trustor’s funds in accordance with the terms
of Section 2.3.2 if, as required by California law, Beneficiary is able to
demonstrate that its security for the Loan has been impaired.
2.4    Property Taxes and Assessments. Trustor agrees to pay when due all taxes,
fees, impositions, and assessments which are or may become a lien on all or any
portion of or interest in the Property or which are assessed against the
Property or its rents, royalties, profits and income.
2.5    Mechanic’s Liens. Trustor also agrees to pay when due all lawful claims
and demands of mechanics, materialmen, laborers and others for any work
performed or materials delivered with respect to the Property. Trustor may in
good faith contest any such claims by appropriate administrative or judicial
proceedings as long as:
2.5.1    Trustor has, in Beneficiary’s judgment, a reasonable basis for such
contest;
2.5.2    Trustor pays, prior to the date any interest or penalties will attach
thereto, any portion of any such claims that Trustor does not contest;
2.5.3    Trustor’s contest will not result in or pose any risk of the seizure,
sale or imposition of a lien upon the Property or any portion thereof;
2.5.4    Trustor delivers to Beneficiary such bond or other security as
Beneficiary may require in connection with such contest;
2.5.5    Trustor at all times prosecutes such contest with due diligence; and
2.5.6    Trustor pays, prior to the date any interest or penalties will attach
thereto, the amount of the disputed claim that is determined to be due and owing
by Trustor.
In the event that Trustor does not make any payment required to be made pursuant
to subsection 2.5.6 above, Beneficiary may draw or realize upon any bond or
other security delivered to Beneficiary in connection with the contest by
Trustor, in order to make such payment.
2.6    Taxation of Deed of Trust. In the event of the passage after the date of
this Deed of Trust of any law of the State of California deducting from the
value of land, for the purpose of taxation, any lien thereon, or changing in any
way the laws now in force for the taxation of deeds of trust or debts secured by
deeds of trust for state or local purposes or the manner of the collection of
such taxes so as to affect this Deed of Trust, the entire principal balance
under said Note, together with all accrued interest thereon, at the option of
Beneficiary, without demand or notice, forthwith shall become due and payable;
provided, however, that such option shall be ineffective if Trustor is permitted
by law to pay the whole of such tax, in addition to all other payments required
hereunder,

2528/028598-0006
6963790.4 a07/09/14
6
 




--------------------------------------------------------------------------------




and, if prior to such specified date, Trustor does pay such tax and agrees to
pay any such tax when hereafter levied or assessed against the Property, and
such agreement shall constitute a modification of this Deed of Trust.
2.7    Perfection of Security. Trustor agrees to execute and deliver to
Beneficiary, from time to time on demand and at Trustor’s cost and expense, any
documents required to perfect and continue the perfection of Beneficiary’s
interest in the Property, or to effect any purpose hereunder.
2.8    Assignment of Rents and Income.
2.8.1    Scope of Assignment. This assignment is intended to confer upon
Beneficiary all rights, and impose upon Trustor all obligations, under Civil
Code Section 2938 and is intended to be construed in accordance with said
statutory requirements. Trustor hereby absolutely and irrevocably grants, sells,
assigns, transfers and sets over to Beneficiary:
(a)    Rents. All of the rents, issues, profits, royalties, income, cash
proceeds, “Security Deposits” (as defined below) and other benefits
(collectively “Rents”) now existing or hereafter created and affecting all or
any portion of the Property or the use or occupancy thereof.
(b)    Leases. All of Trustor’s right, title and interest in and to all leases,
subleases, subtenancies, licenses, occupancy agreements and concessions covering
Property or any portion thereof or space therein now or hereafter existing,
including all modifications, amendments, extensions and renewals thereof, and
all rights and privileges incident thereto (collectively “Leases”).
Notwithstanding any provision of this Section 2.8 to the contrary, Trustor may
enter into, amend, modify or terminate (in the ordinary course of Trustor’s
business), any Lease for all or any portion of the Property if:
(i)    the leases are on forms which are substantially similar in form and
content to the forms of leases for existing tenants submitted to Lender in
connection with the closing of the Loan;
(ii)    the term of the Leases is less than five (5) years; and
(iii)    the rental rates are at or above market rates at the time of entering
into the Leases.
(c)    Security Deposits. All security deposits, guaranties and other security
now or hereafter held by Trustor as security for the performance of the
obligations of the lessees under the Leases (collectively “Security Deposits”).
2.8.2    Assignment. This assignment is intended by Trustor and Beneficiary to
create and shall be construed to create an assignment to Beneficiary of all of
Trustor’s right, title and interest in the Rents and in the Leases. Trustor and
Beneficiary further agree that, during the term of this assignment, the Rents
shall not constitute property of Trustor (or of any estate of Trustor) within
the meaning of 11 U.S.C. Section 541, as amended from time to time.

2528/028598-0006
6963790.4 a07/09/14
7
 




--------------------------------------------------------------------------------




2.8.3    Grant of License. By its acceptance of this assignment and so long as
an Event of Default shall not have occurred and be continuing hereunder,
Beneficiary hereby grants to Trustor a revocable license to enforce the Leases,
to collect the Rents, to apply the Rents to the payment of costs and expenses
incurred in connection with the development, construction, operation,
maintenance, repair and restoration of the Property, and to any indebtedness
secured thereby and to distribute the balance, if any, to Trustor.
2.8.4    Revocation of License. Upon the occurrence of an Event of Default, and
at any time thereafter during the continuance of such default, Beneficiary shall
have the right to revoke the license granted to Trustor hereby by giving written
notice of such revocation to Trustor. Upon such revocation, Trustor shall
promptly deliver to Beneficiary all Rents then held by Trustor and Beneficiary
shall thereafter be entitled to:
(a)    enforce the Leases, to collect and receive, without deduction or onset,
all Rents payable thereunder, including, but not limited to, all Rents which
were accrued and unpaid as of the date of such revocation; and
(b)    apply such Rents as provided in this Deed of Trust.
2.8.5    Appointment of Trustor as Agent for Beneficiary.
(a)    Purpose of Appointment. Upon such revocation, Beneficiary may, at its
option, appoint Trustor to act as agent for Beneficiary for the purpose of:
(i)    Managing and operating the Property and paying all expenses incurred in
connection therewith and approved by Beneficiary.
(ii)    Enforcing the provisions of the Leases.
(iii)    Collecting all Rents due thereunder.
(b)    Notice to Trustor To Act as Agent. If Beneficiary so elects, Beneficiary
shall give written notice thereof to Trustor to act as agent of Beneficiary for
the purpose or purposes specified in such notice. Trustor shall promptly comply
with all instructions and directions from Beneficiary with respect thereto.
Trustor shall not be entitled to any management fee, commission or other
compensation unless expressly agreed to in writing by Beneficiary.
(c)    Deposit of Rents Collected. All Rents collected by Trustor as agent for
Beneficiary pursuant to this Section 2.8 shall be immediately deposited in an
insured account in the name of Beneficiary in a bank or other financial
institution designated by Beneficiary. All Rents collected by Trustor and all
amounts deposited in such account, including interest thereon, shall be the
property of Beneficiary and Trustor shall not be entitled to withdraw any amount
from such account without the prior written consent of Beneficiary.
(d)    Purpose of Agency. The agency hereby created shall be solely responsible
for the purpose of implementing the provisions of this assignment and collecting
the Rents due Beneficiary hereunder. Nothing contained herein shall place upon
Beneficiary the

2528/028598-0006
6963790.4 a07/09/14
8
 




--------------------------------------------------------------------------------




responsibility for the management, control, operation, repair, maintenance or
restoration of the Property, nor shall Beneficiary be liable under or be deemed
to have assumed Trustor’s obligations with respect to the Leases. Beneficiary
may at any time terminate the agency relationship with Trustor by written notice
to Trustor.
2.8.6    Collection by Beneficiary. Upon the occurrence of an Event of Default,
and at any time thereafter during the continuance thereof, Beneficiary shall
have the right, in addition to the rights granted pursuant to this Section 2.8,
to collect all or any portion of the Rents assigned hereby directly or through a
court–appointed receiver or pursuant to a notice to the lessees or by any other
means set forth in Civil Code Section 2938(c). Such rights shall include without
limitation any and all of the following:
(a)    Notice to Lessees To Pay Rents to Beneficiary. The right to notify the
lessees under the Leases, with or without taking possession of the Property, to
demand that all Rents under such Leases thereafter be paid to Beneficiary;
(b)    Enter and Possess the Property.
(i)    The right to enter into possession of the Property, either by a
court–appointed receiver or by any other legally permissible means;
(ii)    to assume control with respect to and to pay all expenses incurred in
connection with the development, construction, operation, maintenance, repair or
restoration of the Property;
(iii)    to enforce all Leases and to collect all Rents due thereunder, and to
apply all Rents received by Beneficiary as set forth herein;
(iv)    if ordered by a court of competent jurisdiction, to amend, modify,
extend, renew and terminate any or all Leases or to execute new Leases; and
(v)    to do all other acts which Beneficiary shall determine, in its sole
discretion, to be necessary or desirable to carry out the purposes of this
assignment; and
(c)    Specific Performance. The right to specifically enforce the provisions of
this assignment and, if Beneficiary shall so elect, to obtain the appointment of
a receiver pursuant to and in accordance with the provisions of this Deed of
Trust.
2.8.7    Protection of Lessees. Trustor and Beneficiary agree that all lessees
under any Leases shall be bound by and required to comply with the provisions of
this assignment. In connection therewith, Trustor and Beneficiary further agree
as follows:
(a)    Notice to Lessees of Assignment. If requested by Beneficiary, Trustor
shall:

2528/028598-0006
6963790.4 a07/09/14
9
 




--------------------------------------------------------------------------------




(vi)    notify each lessee under any Lease now or hereafter affecting all or any
portion of the Property of the existence of this assignment and the rights and
obligations of Trustor and Beneficiary hereunder;
(vii)    provide each present or future lessee with a copy of this assignment;
and
(viii)    obtain each lessee’s agreement to be bound and comply with the
provisions hereof.
(b)    Reference to Assignment. All Leases hereafter executed with respect to
the Property or any portion thereof shall contain a reference to this assignment
and shall state that such lessee shall be bound by and shall comply with the
provisions hereof.
(c)    Occurrence of Event of Default. Upon the occurrence of an Event of
Default and at any time thereafter during the continuance thereof, Beneficiary
may, at its option, send any lessee a notice in compliance with Civil Code
Section 2938(d) to the effect that:
(i)    an Event of Default has occurred and that Beneficiary has revoked
Trustor’s license to collect the Rents;
(ii)    Beneficiary has elected to exercise its rights under this assignment and
Civil Code Section 2938(d); and
(iii)    such lessee is thereby directed to thereafter make all payments of
Rents and to perform all obligations under its Lease for the benefit of
Beneficiary or as Beneficiary shall direct.
(d)    Notice to Lessee To Comply With Leases. Upon receipt of any such notice
from Beneficiary, each lessee is hereby instructed by Trustor and Beneficiary to
comply with the provisions of such notice, to make all payments of Rents and to
perform all obligations under the Lease to and for the benefit of Beneficiary or
as Beneficiary shall direct. Such notice and direction shall remain effective
until the first to occur:
(i)    the receipt by Lessee of a subsequent notice from Beneficiary to the
effect that such Event of Default has been cured or that Beneficiary has
appointed Trustor to act as agent for Beneficiary pursuant to this assignment;
(ii)    the appointment of a receiver pursuant to this assignment, in which
event such lessee shall thereafter make payments of Rents and perform all
obligations under the Leases as may be directed by such receiver; or
(iii)    the issuance of an order of a court of competent jurisdiction
terminating this assignment or otherwise directing such lessee to pay Rents and
perform its obligations in a manner inconsistent with said notice.

2528/028598-0006
6963790.4 a07/09/14
10
 




--------------------------------------------------------------------------------




(e)    Lessee’s Reliance on Notice From Beneficiary. Each lessee shall be
entitled to rely upon any notice from Beneficiary and shall be protected with
respect to any payment of Rents made pursuant to such notice.
(f)    No Duty for Lessee To Investigate. Each lessee who receives a notice from
Beneficiary pursuant to this assignment shall not be required to investigate or
determine the validity or accuracy of such notice or the validity or
enforceability of this assignment. Trustor hereby agrees to indemnify, defend
and hold such lessee harmless from and against any and all loss, claim, damage
or liability arising from or related to payment of Rents or performance of
obligations under any Lease by such lessee made in good faith in reliance on and
pursuant to such notice.
(g)    No Assumption by Beneficiary of Lease Obligations. The payment of Rents
to Beneficiary pursuant to any such notice and the performance of obligations
under any Lease to or for the benefit of Beneficiary shall not cause Beneficiary
to assume or be bound by the provisions of such Lease, including, but not
limited to, any duty to return any Security Deposit to the lessee under such
Lease unless and to the extent such Security Deposit was paid to Beneficiary by
Trustor.
(h)    Assignment Binding on Lessees. The provisions of this Section 2.8(h) are
expressly made for the benefit of and shall be binding on and enforceable by
each lessee under any Lease now or hereafter affecting all or any portion of the
Property.
2.8.8    Application of Rents; Security Deposits. All Rents received by
Beneficiary pursuant to this assignment shall be applied by Beneficiary, in its
sole discretion, to any of the following:
(a)    First, to pay any costs and expenses of collection of the Rents that may
be incurred by Beneficiary;
(b)    Second, to pay any costs and expenses incurred by beneficiary in
connection with the development, construction, operation, maintenance, repair or
restoration of the Property;
(c)    Third, to the establishment of reasonable reserves for working capital
and for anticipated or projected costs and expenses of the Property, including,
without limitation, capital improvements which may be necessary or desirable or
required by law;
(d)    Fourth, to the payment of any indebtedness then owing by Trustor to
Beneficiary; and
(e)    Thereafter, to remit the remainder, if any, to the person or persons
entitled thereto.
(f)    In connection herewith, Trustor further agrees that all Rents received by
Beneficiary from any lessee may be allocated, if Beneficiary so elects, to the
payment of all current obligations of such lessee under its Lease and not to
amounts which may be accrued and

2528/028598-0006
6963790.4 a07/09/14
11
 




--------------------------------------------------------------------------------




unpaid as of the date of revocation of Trustor’s license to collect such Rents.
Beneficiary may, but shall have no obligation to, pursue any lessee for the
payment of Rents which may be due under its Lease with respect to any period
prior to the exercise of Beneficiary’s rights under this assignment or which may
become due thereafter. Beneficiary shall not be liable to any lessee for the
payment or return of any Security Deposit under any Lease unless and to the
extent that such Security Deposit has been paid to and received by Beneficiary,
and Trustor agrees to indemnify, defend and hold Beneficiary harmless from and
against any and all losses, claims, damages or liabilities arising out of any
claim by a lessee with respect thereto, except to the extent such claim, loss,
damage or liability arises from the gross negligence or willful misconduct of
Beneficiary. Trustor further agrees that the collection of Rents by Beneficiary
and the application of such Rents by Beneficiary to the costs, expenses and
obligations referred to herein shall not cure or waive any default or Event of
Default or invalidate any act (including, but not limited to, any sale of all or
any portion of the Property or any property now or hereafter securing the Loan)
done in response to or as a result of such Event of Default or pursuant to any
notice of default or notice of sale issued pursuant to this Deed of Trust.
2.8.9    Covenants of Trustor. Trustor agrees as follows:
(a)    No Amendment or Termination of Leases. Trustor shall not enter into,
amend, modify or terminate any Lease of all or any portion of the Property,
except in accordance with the provisions of this Deed of Trust;
(b)    No Acceptance of Advance Rent. Trustor shall not accept advance rent in
excess of one (1) month from any Lessee without the prior written consent of
Beneficiary;
(c)    Delivery of Leases. Upon request by written notice to Trustor by
Beneficiary, Trustor shall provide Beneficiary with true, correct and complete
copies of all Leases, together with such other information relating to the
Leases or to the lessees thereunder as Beneficiary shall reasonably request; and
(d)    Beneficiary’s Rights To Inspect Books and Records. Upon request of
Beneficiary, Trustor shall make available to Beneficiary all books, records,
financial statements and other information relating to the Leases, the
collection of all Rents, and the disposition and disbursement thereof.
2.8.10    Priority of Assignment; Further Assurances. Trustor hereby represents
and warrants that the assignment hereby granted is a first priority assignment
and that no other assignments of all or any portion of the Rents or the Leases
exist or remain outstanding. Trustor agrees to take such action and to execute,
deliver and record such documents as may be reasonably necessary to evidence
such assignment, and to establish the priority thereof and to carry out the
intent and purpose hereof. If requested by Beneficiary, Trustor shall execute a
specific assignment of any Lease now or hereafter affecting all or any portion
of the Property.
2.8.11    Beneficiary Not Responsible for Trustor’s Obligations. Nothing
contained herein shall operate or be construed to obligate Beneficiary to
perform any of the terms, covenants and conditions contained in any Lease or
otherwise to impose any obligation upon Beneficiary with respect to any Lease,
including, but not limited to, any obligation arising out of

2528/028598-0006
6963790.4 a07/09/14
12
 




--------------------------------------------------------------------------------




any covenant of quiet enjoyment therein contained in the event the lessee under
any such Lease shall have been joined as a party defendant in any action to
foreclose and the estate of such Lessee shall have been thereby terminated.
Prior to actual entry into and taking possession of the Property by Beneficiary,
this assignment shall not operate to place upon Beneficiary any responsibility
for the operation, control, care, management or repair of the Property or any
portion thereof, and the execution of this assignment by Trustor shall
constitute conclusive evidence that all responsibility for the operation
control, care, management and repair of the Property is and shall be that of
Trustor, prior to such actual entry and taking of possession.
2.8.12    Termination of Assignment. A full and complete release and
reconveyance of this Deed of Trust shall operate as a full and complete release
of all of Beneficiary’s rights and interest hereunder. Upon the recordation of
such release and reconveyance, this assignment shall thereafter be void and of
no further effect.
2.9    Due–On–Sale Provision. The Note secured by this Deed of Trust provides
for, among other provisions, the following:
“Borrower acknowledges and agrees that the creditworthiness and expertise of
Borrower in owning and operating the Property covered by the Deed of Trust which
secures this Note is the basis upon which Lender has determined that it is
protected against impairment of the security and risk of default and thereby has
agreed to lend Borrower the principal sum set forth above. Except as may be
expressly set forth in the Loan Agreement for a “Permitted Transfer” (as defined
in the Loan Agreement), Borrower agrees that: (a) said Property shall not be
sold, agreed to be sold, conveyed, transferred, assigned, disposed of, or
further encumbered, whether voluntarily, involuntarily, by operation of law or
otherwise, and/or (b) any change in any manager or general partner of Borrower
or in any membership or partnership interest of Borrower, shall constitute a
breach hereof. Any “Transfer” (as defined in the Loan Agreement) in violation of
the above restrictions shall cause the then outstanding principal balance and
interest thereon and other sums secured by said Deed of Trust, at the option of
said holder, to immediately become due and payable.”
2.10    Waste; Changes in Zoning; Subdivision.
2.10.1    No Waste Permitted; Condition and Repair of Property. Trustor shall
not commit any waste on the Property or take any actions that might invalidate
any insurance carried on the Property. Trustor shall maintain the Property, and
every portion thereof, in good condition and repair. Beneficiary shall have the
right, but not the obligation, to enter upon and take possession of the Property
and to make additions, alterations, repairs, or improvements to the Property
which Beneficiary may reasonably consider necessary or proper to keep the
Property in good condition and repair. Except for any demolition of existing
improvements which has been approved by Beneficiary, no improvements may be
removed, demolished or materially altered without the prior

2528/028598-0006
6963790.4 a07/09/14
13
 




--------------------------------------------------------------------------------




written consent of Beneficiary, which Beneficiary may withhold in its sole and
absolute discretion. Notwithstanding the foregoing, Beneficiary hereby consents
to Borrower making interior improvements to “Building 3” of the Improvements, so
long as the same are consistent in nature with the existing interior
improvements in the other Improvements at the Property. No Personal Property in
which Beneficiary has a security interest may be removed from the Property
unless it is immediately replaced by similar property of at least equivalent
value on which Beneficiary will immediately have a valid first lien and security
interest. Trustor affirmatively warrants and represents that if any
Improvements, or any part thereof, require inspection, repair or protection
other than that given by Trustor, then, and in that event, Beneficiary may enter
or cause entry to be made upon said property and into said building or buildings
for inspection, repair or protection thereof, and such repair may be made by
Beneficiary and be made or done in such manner as fully to protect the interest
of Beneficiary, and any and all sums expended by Beneficiary in doing or causing
to be done any of the things above authorized are secured by this Deed of Trust
and shall be paid by Trustor on demand. Trustor shall comply with all laws,
ordinances, governmental regulations, and CC&Rs affecting the Property or
requiring any alteration or improvement thereof, and shall permit no violation,
as to the Property, of any such law, ordinance, governmental regulation,
covenant, condition or restriction affecting the Property.
2.10.2    No Change in Zoning, CC&Rs, Etc. Without the prior written consent of
Beneficiary, which Beneficiary may withhold in its sole and absolute discretion,
Trustor shall not seek, make or consent to any change in the zoning or
conditions of use of the Property. Trustor, at its sole cost, shall comply with
and make all payments required under the provisions of any CC&Rs affecting the
Property, including but not limited to those contained in any declaration and
constituent documents of any condominium, cooperative or planned Unit
development project on the Property. Trustor, at its sole cost, shall comply
with all existing and future requirements of all governmental authorities having
jurisdiction over the Property.
2.10.3    Governmental Permits, Licenses and Approvals. If this Deed of Trust
covers a subdivision or common interest development (“Subdivision”), as defined
under any California law relating to the development or sale of a “common
interest development” or a “subdivision,” Trustor shall obtain, comply with and
keep in effect all present and future permits, maps, bonds and other agreements
required by applicable laws and regulations for the lawful construction or sale
of the Subdivision lots and/or units. Trustor must also maintain an active sales
program for the Subdivision, and always be in a position to convey insurable
title to the lots and/or units to purchasers.
2.11    Books and Records.
2.11.1    Books and Records Maintained by Trustor. Trustor shall keep adequate
books and records of account for the Property and for its own financial affairs
in a manner sufficient to permit the preparation of financial statements
required under the Loan Agreement. Beneficiary shall have the right to examine,
copy and audit Trustor’s records and books of account at all reasonable times by
written notice to Trustor. Trustor will deliver to Beneficiary all financial
statements for Trustor and the Property as required under the Loan Agreement.

2528/028598-0006
6963790.4 a07/09/14
14
 




--------------------------------------------------------------------------------




2.11.2    Written Statement of Indebtedness. Trustor will promptly furnish from
time to time, upon Beneficiary’s request, a duly acknowledged written statement
setting forth all amounts due on the indebtedness secured by this Deed of Trust
and stating whether any offsets or defenses exist, and containing such other
matters as Beneficiary may reasonably require.
2.12    Defend Security.
2.12.1    Defense of Beneficiary. Trustor shall, at its own expense, appear in
and defend any action or proceeding that is reasonably likely to materially
affect Beneficiary’s security or the rights or powers of Beneficiary or Trustee
or that purports to affect any of the Property. If Trustor fails to perform any
of its covenants or agreements contained in this Deed of Trust, the Loan
Agreement, or any of the other Loan Documents, or if any action or proceedings
of any kind (including but not limited to any bankruptcy, insolvency,
arrangement, reorganization or other debtor relief proceeding) is commenced
which might affect Beneficiary’s or Trustee’s interest in the Property or
Beneficiary’s right to enforce its security, then Beneficiary and/or Trustee
may, at their option, make any appearances, disburse any sums and take any
actions as may be necessary or desirable to protect or enforce the security of
this Deed of Trust or to remedy the failure of Trustor to perform its covenants,
including without limitation payment on behalf of Trustor of any taxes,
assessments, liens, insurance premiums, and repair or maintenance costs
(without, however, waiving any default of Trustor).
2.12.2    Payment of Defense Fees and Costs. Trustor agrees to pay all
reasonable out–of–pocket expenses of Beneficiary and Trustee incurred under
2.12.1 above (including but not limited to fees and disbursements of counsel).
Any sums disbursed or advanced by Beneficiary or Trustee shall be additional
indebtedness of Trustor secured by this Deed of Trust and shall be payable by
Trustor upon demand. Any such sums so disbursed or advanced by Beneficiary shall
bear interest at the Default Interest Rate as set forth in the Note. This
Section 2.12 shall not be construed to require Beneficiary or Trustee to incur
any expenses, make any appearances, or take any other actions.
2.13    Damage and Destruction. Notwithstanding anything contained herein to the
contrary, if any part of the Property is damaged or destroyed by any means,
including, without limitation, by flood, earthquake, wind or fire, Trustor shall
promptly restore the Property to its prior undamaged condition in accordance
with the following:
2.13.1    Plan of Restoration. Trustor shall present within ninety (90) days of
such damage or destruction to Beneficiary a plan for restoration which includes,
among other things, plans and specifications prepared by an architect
satisfactory to Beneficiary, cost estimates and time schedules which in
Beneficiary’s sole discretion are satisfactory;
2.13.2    Construction Contract. Trustor shall enter into, with Beneficiary’s
prior written consent, which consent shall not be unreasonably withheld, a
contract with contractor(s) providing for the complete restoration in accordance
with such restoration plan previously approved by Beneficiary within ninety (90)
days of such damage or destruction; and

2528/028598-0006
6963790.4 a07/09/14
15
 




--------------------------------------------------------------------------------




2.13.3    Application of Insurance Proceeds. The insurance proceeds available by
reason of such damage or destruction that are received by Beneficiary pursuant
to Section 2.3.1 above (less Beneficiary’s reasonable costs and expenses
incurred in obtaining such funds) plus additional sums provided to Beneficiary
by Trustor for restoration purposes shall be at least equal to the anticipated
costs of competing such construction, which anticipated costs shall include, but
not be limited to, appropriate interest reserves and contingency funds
reasonably required by Beneficiary.
2.13.4    Conditions to Disbursement of Proceeds. When Trustor has complied with
all of the preceding subsections of this Section 2.13, Beneficiary may condition
disbursement of the sums specified in subsection 2.13.3 above to Trustor on
terms and conditions such as those governing disbursements of loan funds in
construction loans made by Beneficiary for similar properties.
2.14    Condemnation. Trustor hereby assigns to Beneficiary, as security for
Trustor’s obligations under the Loan Documents, all compensation, awards and
other payments (collectively “Compensation”) payable to Trustor in connection
with any taking of all or any portion of the Property for public use, and any
Proceeds of any related settlement regardless of whether eminent domain
proceedings are instituted in connection therewith. Trustor shall deliver to
Beneficiary immediately upon receipt all Compensation and related settlement
proceeds.
2.15    Security Agreement and Fixture Filing.
2.15.1    Deed of Trust Includes Security Agreement. This Deed of Trust is
intended to be and shall constitute a “Security Agreement” as defined in the
California Commercial Code, Trustor being the “debtor” and the Beneficiary being
the “secured party.” Trustor hereby grants Beneficiary a security interest in
any items of Personal Property described in Exhibit “B” attached hereto which
are not herein effectively made a part of the Real Property for the purpose of
securing all indebtedness and other obligations of Trustor now or hereafter
secured by this Deed of Trust.
2.15.2    Delivery of Financing Statements. Trustor agrees to execute and
deliver financing and continuation statements covering the Personal Property
from time to time in such form as Beneficiary may require to perfect and
continue the perfection of Beneficiary’s security interest with respect to said
property, and to reimburse Beneficiary for any costs incurred in filing such
financing statements and any continuation statements.
2.15.3    No Other Security Interest Permitted. Trustor shall not create or
allow the creation of any other security interest in the Personal Property,
except as expressly permitted herein and in the Loan Agreement in connection
with the Subordinate Debt.
2.15.4    Rights Upon Default. Upon the occurrence of any Event of Default by
Trustor, Beneficiary shall have the rights and remedies of a secured party under
the California Commercial Code, as well as all other rights and remedies
available at law or in equity or as provided herein, all at Beneficiary’s
option.

2528/028598-0006
6963790.4 a07/09/14
16
 




--------------------------------------------------------------------------------




2.15.5    Effect of Filing of Financing Statement. Trustor and Beneficiary agree
that the filing of a financing statement in the records normally having to do
with personal property shall never be construed as in any way impairing this
declaration and the stated intention of the parties hereto that everything used
in connection with the operation or occupancy of said property or the production
of income therefrom (which is owned by Trustor) is and, at all times and for all
purposes and in all proceedings, both legal and equitable, shall be regarded as
Real Property encumbered by this Deed of Trust.
2.16    Indemnification of Trustee and Beneficiary.
2.16.1    Indemnification. Trustor hereby agrees to indemnify Trustee and
Beneficiary against, and hold them harmless from, all losses, damages,
liabilities, claims, causes of action, judgments, court costs, reasonable
attorneys’ fees and other legal expenses, which either may suffer or reasonably
incur:
(e)    By reason of this Deed of Trust (excluding any regulatory or other
administrative losses, damages, liabilities, claims, causes of action,
judgments, court costs, reasonable attorneys’ fees and other legal expenses
arising out of claims against Beneficiary in connection with its lending
activities); or
(f)    By reason of the execution of this Deed of Trust or in performance of any
act by Trustor which is required or permitted hereunder or by law; or
(g)    As a result of any failure of Trustor to perform Trustor’s obligations
under the Loan Documents; or
(h)    By reason of any alleged obligation or undertaking on Beneficiary’s part
to perform or discharge any of the representations, warranties, conditions,
covenants or other obligations of Trustor contained in any other Loan Document
related to the Property, the Loan or Trustor.
2.16.2    No Liability of Trustor. Notwithstanding the foregoing, Trustor shall
not be liable under Section 2.16.1 to the extent that Trustor establishes that
such liability is attributable solely and directly to the gross negligence or
willful misconduct of Trustee or Beneficiary.
2.16.3    Payment of Indebtedness. Trustor shall pay all indebtedness arising
under this Section 2.16 immediately upon demand by Trustee or Beneficiary,
together with interest thereon from the date the indebtedness arises at the
Default Interest Rate of interest set forth in the Note (after giving effect to
any notice and/or cure periods). Trustor’s duty to indemnify Trustee and
Beneficiary shall survive the release and cancellation of the Obligations and
the release and reconveyance or any partial release or reconveyance of this Deed
of Trust.
2.17    Insurance and Tax Impounds. Upon notice by Beneficiary to Trustor on or
after the occurrence of an Event of Default, Trustor shall establish and
maintain at all times while this Deed of Trust continues in effect an impound
account (“Impound Account”) with Beneficiary for

2528/028598-0006
6963790.4 a07/09/14
17
 




--------------------------------------------------------------------------------




the payment of real estate taxes and assessments and insurance on the Property
and as additional security for the indebtedness secured hereby.
2.17.1    Deposit Into Impound Account. If required by Beneficiary in its sole
discretion after any Event of Default, Trustor shall deposit in the Impound
Account an amount determined by Beneficiary to be necessary to ensure that there
will be on deposit with Beneficiary an amount which, when added to the monthly
payments subsequently required to be deposited with Beneficiary hereunder on
account of real estate taxes, assessments and insurance premiums, will result in
there always being on deposit with Beneficiary in the Impound Account an amount
sufficient to pay the next due semiannual installments of real estate taxes and
assessments on the Property and the next due annual insurance premiums with
respect to the Property (if paid in one installment).
(a)    If required by Beneficiary in its sole discretion, after an Event of
Default and commencing on the next monthly payment date under the Note following
said default, and continuing thereafter on each subsequent monthly payment date
under the Note, Trustor shall pay to Beneficiary, concurrently with and in
addition to the monthly payment due under the Note and until the Note and all
other indebtedness secured hereby is fully paid and performed, deposits in an
amount equal to one–twelfth (1/12) of the amount of the annual real estate taxes
and assessments that will next become due and payable on the Property, plus
one–twelfth (1/12) of the amount of the annual premiums that will next become
due and payable on insurance policies which Trustor is required to maintain
hereunder, each as estimated and determined by Beneficiary.
(b)    Notwithstanding anything to the contrary herein, if the amount of the
monthly deposit being paid at any time pursuant to subsection (a) above,
multiplied by the number of subsequent monthly installments, when added to the
amount held on deposit at such time, will be insufficient to pay, thirty (30)
days prior to delinquency, the next annual installments of insurance and taxes
and assessments due and payable, then Trustor shall immediately deposit the
amount of the deficiency, and any failure to do so shall be deemed to be an
Event of Default under this Deed of Trust.
2.17.2    Responsibility. Trustor shall be responsible for ensuring the receipt
by Beneficiary, at least thirty (30) days prior to the respective due dates for
payment thereof, of all bills, invoices and statements for all taxes,
assessments and insurance premiums to be paid from the Impound Account, and
Beneficiary shall pay the governmental authority or other party entitled thereto
directly to the extent funds are available for such purpose in the Impound
Account.
2.17.3    Reliance. In making any payment from the Impound Account, Beneficiary
shall be entitled to rely on any bill, statement or estimate procured from the
appropriate public office or insurance company or agent without any inquiry into
the accuracy of such bill, statement or estimate and without any inquiry into
the accuracy, validity, enforceability or contestability of any tax, assessment,
valuation, sale, forfeiture, tax lien or title or claim thereof.
2.17.4    Funds in Impound Account. The Impound Account shall not, unless
otherwise explicitly required by applicable law, be or be deemed to be escrow or
trust funds, but, at Beneficiary’s option and in Beneficiary’s discretion, may
either be held in a separate account or be commingled by Beneficiary with the
general funds of Beneficiary. No interest on funds contained

2528/028598-0006
6963790.4 a07/09/14
18
 




--------------------------------------------------------------------------------




in the Impound Account shall be paid by Beneficiary to Trustor. The Impound
Account is solely for the protection of Beneficiary and entails no
responsibility on Beneficiary’s part beyond the payment of taxes, assessments
and insurance premiums following receipt of bills, invoices or statements
therefor in accordance with the terms hereof and beyond the allowing of due
credit for the sums actually received.
(a)    Upon assignment of this Deed of Trust by Beneficiary, any funds in the
Impound Account shall be turned over to the assignee and any responsibility of
Beneficiary, as assignor, with respect thereto shall terminate.
(b)    If the total funds in the Impound Account shall exceed the amount of
payments actually applied by Beneficiary for the purposes of the Impound
Account, such excess may be credited by Beneficiary on subsequent payments to be
made hereunder or, at the option of Beneficiary, refunded to Trustor. If,
however, the Impound Account shall not contain sufficient funds to pay the sums
required when the same shall become due and payable, Trustor shall, within ten
(10) business days after receipt of written notice thereof, deposit with
Beneficiary the full amount of any such deficiency. If Trustor shall fail to
deposit with Beneficiary the full amount of such deficiency as provided above,
Beneficiary shall have the option, but not the obligation, to make such deposit
and all amounts so deposited by Beneficiary, together with interest thereon at
the Default Interest Rate from the date incurred by Beneficiary until actually
paid by Trustor, shall be immediately paid by Trustor on demand and shall be
secured by this Deed of Trust and by all of the other Loan Documents securing
all or any part of the indebtedness evidenced by the Note. If there is a default
under this Deed of Trust which is not cured within any applicable grace or cure
period, Beneficiary may, but shall not be obligated to, apply at any time the
balance then remaining in the Impound Account against the indebtedness secured
hereby in whatever order Beneficiary shall subjectively determine.
2.17.5    No Cure or Waiver. No such application of the Impound Account shall be
deemed to cure any default hereunder. Upon full payment of the indebtedness
secured hereby in accordance with its terms or at such earlier time as
Beneficiary may elect, the balance of the Impound Account then in Beneficiary’s
possession shall be paid over to Trustor and no other party shall have any right
or claim thereto.
3.    EVENTS OF DEFAULT.
3.1    List of Events of Default. An “Event of Default” shall have occurred
under this Deed of Trust upon the occurrence of any of the following:
3.1.6    Failure To Make Note Payments. Trustor fails timely to make any payment
required by the Note, any Future Advances, or any of the other Loan Documents;
or
3.1.7    Breach of Loan Agreement and Deed of Trust Covenants. Trustor breaches
any warranty or fails to perform any other covenant contained in the Loan
Agreement, this Deed of Trust or any of the other Loan Documents, and does not
cure that failure within the period of time, if any, that Beneficiary has
granted to Trustor in said documents to cure that failure; or

2528/028598-0006
6963790.4 a07/09/14
19
 




--------------------------------------------------------------------------------




3.1.8    Violation of Due–On–Sale Provision. Any violation of the restrictions
on the transfer of the Property or the transfer of any interest in Trustor as
set forth in Section 2.9 of this Deed of Trust without the prior written consent
of Beneficiary; or
3.1.9    Other Events of Default. Any other Event of Default occurs under the
Loan Agreement, the Note, or any of the other Loan Documents.
3.1.10    Notice and Cure Rights. All of the Events of Default described herein
shall be subject to any notice and cure provisions set forth in the Loan
Agreement and the Note.
4.    REMEDIES FOR DEFAULT.
4.1    List of Remedies for Default. At any time following an Event of Default,
Beneficiary may, at its option, and without notice to or demand upon Trustor
(except as may be required under applicable law):
4.1.4    Acceleration of Debt. Declare any or all indebtedness secured by this
Deed of Trust to be due and payable immediately;
4.1.5    Enter and Possess Property. Enter onto the Property, in person or by
agent or by court appointed receiver, and take any and all steps which may be
desirable in Beneficiary’s judgment to complete any unfinished construction
and/or to manage, operate, preserve, develop, maintain and protect the Property,
and Beneficiary may apply any Rents, royalties, income or profits collected
against the Obligations secured by this Deed of Trust without in any way curing
or waiving any default of Trustor;
4.1.6    Assemble and Deliver Personal Property. Cause Trustor to assemble any
Personal Property and deliver it to Beneficiary at a place designated by
Beneficiary;
4.1.7    Judicial Foreclosure. Bring a court action to foreclose this Deed of
Trust or to enforce its provisions or any of the indebtedness or Obligations
secured by this Deed of Trust;
4.1.8    Power of Sale. Cause any or all of the Property to be sold under the
power of sale granted by this Deed of Trust in any manner permitted by
applicable law;
4.1.9    Other Rights and Remedies. Exercise any other right or remedy available
under any of the Loan Documents or otherwise available under law or in equity,
including without limitation, rights and remedies with respect to the Personal
Property that are available to a Secured Party under the California Uniform
Commercial Code.
4.2    Sale of Property.
4.2.1    Record Notices of Default and Sale. For any sale under the power of
sale granted by this Deed of Trust, Beneficiary shall cause Trustee to record
and give all notices required by law. After compliance with such notice
requirements, and upon the expiration of such time as is required by law,
Trustee may sell the Property upon any terms and conditions specified by
Beneficiary and permitted by applicable law.

2528/028598-0006
6963790.4 a07/09/14
20
 




--------------------------------------------------------------------------------




4.2.2    Right To Postpone Sale. Trustee may postpone any sale by public
announcement at the time and place noticed for the sale.
4.2.3    Sale of Multiple Lots/Parcels. If the Property consists of several lots
or parcels, Beneficiary in its discretion may designate their order of sale or
may elect to sell them through a single sale, or through two (2) or more
successive sales, or in any other manner Beneficiary may elect. In the event
Beneficiary elects to dispose of the Property through more than one (1) sale,
Trustor shall pay the costs and expenses of each such sale and of any judicial
proceedings wherein the same may be made.
4.2.4    Right To Purchase at Nonjudicial Sale. Any person, including Trustor,
Trustee, and Beneficiary, may purchase at any sale, and Beneficiary shall have
the right to purchase at any sale hereunder by crediting upon the bid price the
amount of all or any part of the indebtedness secured hereby.
4.2.5    Deed at Sale. Upon the completion of the sale, Trustee shall execute
and deliver to the purchaser or purchasers a deed or deeds conveying the
property sold, but without any covenant or warranty, express or implied, and the
recitals in the deed or deeds of any facts affecting the regularity or validity
of the sale shall be conclusive against all persons.
4.3    Application of Proceeds. The proceeds of any sale under this Deed of
Trust shall be applied in the following manner:
4.3.7    First: Payment of the costs and expenses of the sale, including but not
limited to Trustee’s fees, legal fees and disbursements, title charges and
transfer taxes, and payment of all expenses, liabilities and advances of
Trustee, together with interest on all advances made by Trustee at the maximum
rate permitted to be charged by Trustee under applicable law.
4.3.8    Second: Payment of all sums expended by Beneficiary under the terms of
this Deed of Trust and not yet repaid, together with interest on such sums at
the Default Interest Rate set forth in the Note.
4.3.9    Third: Payment of the entire indebtedness and Obligations of Trustor
secured by this Deed of Trust, in any order that Beneficiary chooses.
4.3.10    Fourth: The remainder, if any, to the person or persons legally
entitled to it.
4.4    Waiver of Rights. Trustor waives all rights to direct the order in which
any of the Property shall be sold in the event of any sale under this Deed of
Trust, and also any right to have any of the Property marshaled upon any sale.
4.5    Remedies Are Cumulative. All remedies contained in this Deed of Trust are
cumulative, and Beneficiary has all other remedies provided by law, in equity,
or in any other agreement between Trustor and Beneficiary. No delay or failure
by Beneficiary to exercise any right or remedy under this Deed of Trust shall be
construed to be a waiver of that right or remedy

2528/028598-0006
6963790.4 a07/09/14
21
 




--------------------------------------------------------------------------------




or of any default by Trustor. Beneficiary may exercise any one (1) or more of
its rights and remedies at its option without regard to the adequacy of its
security.
4.6    Payment of Expenses. Trustor shall pay all of Beneficiary’s and Trustee’s
reasonable expenses incurred in any efforts to enforce any terms of this Deed of
Trust, whether or not any lawsuit is filed, including but not limited to
reasonable legal fees and disbursements, foreclosure costs, escrow fees, filing
fees, recording fees, and title charges.
4.7    No Cure or Waiver. Neither Beneficiary’s nor Trustee’s nor any receiver’s
entry upon and taking possession of all or any part of the Property, nor any
collection of Rents, issues, profits, Proceeds, other security or proceeds of
other security, or other sums, nor the application of any collected sum to any
Obligation, nor the exercise of any other right or remedy by Beneficiary or
Trustee or any receiver shall cure or waive any breach, Event of Default or
notice of default under this Deed of Trust, or nullify the effect of any notice
of default or sale (unless all Obligations then due have been paid and performed
and Trustor has cured all other defaults), or impair the status of the security,
or prejudice Beneficiary or Trustee in the exercise of any right or remedy, or
be construed as an affirmation by Beneficiary of any tenancy, Lease, or option
or a subordination of the lien of this Deed of Trust.
4.8    Power To File Notices and Cure Defaults. Subject to any notice and cure
rights set forth herein or in any of the Loan Documents, Trustor hereby
irrevocably appoints Beneficiary and its successors and assigns as Trustor’s
attorney–in–fact, which agency is coupled with an interest:
4.8.4    to execute and record any notices of completion, cessation of labor, or
any other notices that Beneficiary deems appropriate to protect Beneficiary’s
interest, and
4.8.5    upon the occurrence of an Event of Default, to perform any obligation
of Trustor hereunder; provided, that:
(i)    Beneficiary, as such attorney–in–fact, shall only be accountable for such
funds as are actually received by Beneficiary, and
(j)    Beneficiary shall not be liable to Trustor or any other person or entity
for any failure to act under this section.
5.    MISCELLANEOUS.
5.1    Invalidity. The invalidity or unenforceability of any one (1) or more
provisions of this Deed of Trust will in no way affect any other provision.
5.2    Statement. Trustor agrees to pay Beneficiary a reasonable charge, not to
exceed the maximum allowed by law, for giving any statement of the status of the
Obligations secured by this Deed of Trust.
5.3    Notices. All notices given under this Deed of Trust must be in writing
and shall be in the form and delivered in the manner set forth in the Loan
Agreement.

2528/028598-0006
6963790.4 a07/09/14
22
 




--------------------------------------------------------------------------------




5.4    Rights of Beneficiary To Release Debtors or Security. Without affecting
Trustor’s liability for the payment of any of the indebtedness secured by this
Deed of Trust, Beneficiary may from time to time and without notice to Trustor:
5.4.1    release any person liable for the payment of this indebtedness;
5.4.2    extend or modify the terms of that indebtedness;
5.4.3    accept additional real or personal property of any kind as security, or
alter, substitute or release any property securing that indebtedness; or
5.4.4    cause Trustee to consent to the making of any map or plat of the
Property, or to reconvey any part of the Property, or to join in granting any
easement or creating any restriction on the Property, or to join in any
subordination or other agreement affecting this Deed of Trust.
5.5    Inspection Rights. Beneficiary may at any reasonable times enter upon and
inspect the Property in person or by agent upon reasonable prior written notice
to Trustor; provided that such inspection shall not unreasonably interfere with
the operations of the tenant(s) of the Property.
5.6    Full Reconveyance. Upon the payment and performance in full of all
Obligations secured by this Deed of Trust, Beneficiary agrees to request Trustee
to reconvey the Property, and upon payment by Trustor of its fees and all other
sums owing to it under this Deed of Trust, Trustee shall reconvey the Property
without warranty to the person or persons legally entitled to it. Such person or
persons must pay all costs of recordation. The recitals in the reconveyance of
any facts will be conclusive as to all persons. The grantee in the reconveyance
may be described as “the person or persons legally entitled thereto.” The Loan
Agreement shall set forth certain terms and conditions, if applicable, for the
partial reconveyances of the individual Units or lots comprising the Property
encumbered by this Deed of Trust.
5.7    Governing Law. This Deed of Trust and all rights and obligations
hereunder shall be governed by and interpreted according to the laws of the
State of California, without regard to conflicts of laws principles.
5.8    Subsequent Trustors and Beneficiaries. The term “Trustor” includes both
the original Trustor and any subsequent owner or owners of any of the Property,
and the term “Beneficiary” includes the original Beneficiary and also any future
owner or holder, including pledges and participants, of the Note or any interest
therein.
5.9    Headings; Underlining. The headings of the sections of this Deed of Trust
are for convenience only and do not limit its provisions. The use of underlining
in this Deed of Trust is for convenience only, and the parties understand and
agree that the presence or absence of underlining shall not be used in
interpreting or construing this Deed of Trust or any provision hereof.
5.10    Waiver. Neither the acceptance of any partial or delinquent payment or
performance, nor the failure to exercise any rights upon a default, shall be a
waiver of Trustor’s obligations hereunder. Beneficiary’s consent to any act or
omission by Trustor will not be a consent to any

2528/028598-0006
6963790.4 a07/09/14
23
 




--------------------------------------------------------------------------------




other or subsequent act or omission or a waiver of the need for such consent in
any future or other instance.
5.11    Successors and Assigns. The terms of this Deed of Trust shall bind and
benefit heirs, legal representatives, successors and assigns of Trustor and
Beneficiary and the successors in trust of Trustee.
5.12    Joint and Several Liability. If Trustor consists of more than one (1)
person or entity, each shall be jointly and severally liable to perform the
obligations of Trustor.
5.13    Acceptance of Trust; Powers and Duties of Trustee. Trustee accepts this
trust when this Deed of Trust is recorded. From time to time upon written
request of Beneficiary and presentation of this Deed of Trust for endorsement,
and without affecting the personal liability of any person for payment of any
indebtedness or performance of any Obligation secured hereby, Trustee may,
without liability therefor and without notice, and upon the direction of
Beneficiary : reconvey all or any part of the Property; consent to the making of
any map or plat thereof; join in any grant of easement thereon, any declaration
of CC&Rs, any extension agreement or any agreement subordinating the lien or
charge hereof.
5.14    Removal of Trustee. Beneficiary may remove Trustee or any successor
Trustee at any time or times and appoint a successor Trustee by recording a
written substitution in the county where the Real Property covered by this Deed
of Trust is located, or in any other manner permitted by law. Upon that
appointment, all of the powers, rights and authority of Trustee will immediately
become vested in its successor.
5.15    Subrogation. Beneficiary shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Beneficiary pursuant to this Deed of Trust or by the proceeds of any loan
secured by this Deed of Trust.
5.16    Statutes of Limitation. Trustor hereby waives the pleading of any and
all statutes of limitation as a defense to any action brought against Trustor by
Beneficiary, to the fullest extent permitted by law.
5.17    Time of the Essence. Time is of the essence as to all Obligations
secured by or arising under this Deed of Trust.
5.18    Requests For Notice. Trustor requests that a copy of any notice of
default and notice of sale required by law be mailed to it at its address set
forth above.
5.19    Attorneys’ Fees. The Prevailing Party in any Action shall recover all
reasonable attorneys’ fees incurred by said Prevailing Party in connection with
any default hereunder and in any proceeding brought to enforce any of the
provisions of this Deed of Trust.
5.20    Partial Release. Beneficiary shall cause partial releases of the
Improvements to be issued pursuant to the terms and conditions of Section 8 of
the Loan Agreement.

2528/028598-0006
6963790.4 a07/09/14
24
 




--------------------------------------------------------------------------------




5.21    Savings Clause. Regardless of any provision contained in this Deed of
Trust, the Loan Documents, or any documents executed or delivered in connection
therewith, Beneficiary will never be considered to have contracted for or to be
entitled to charge, receive, collect, or apply as interest, and hereby disavows
any intention to so receive, collect, or apply as interest, any amount in excess
of the maximum amount permissible under applicable law. Without limiting its
general applicability, the preceding sentence specifically applies to any
acceleration of the Obligations or any part thereof. In the event that
Beneficiary ever receives, collects, or applies as interest any such excess, the
amount which would be excessive interest will be applied to the reduction of the
principal balance of the Obligations, and, if the principal balance of the
Obligations is paid in full, any remaining excess shall forthwith be paid to
Trustor, and Trustor agrees to accept such payment from Beneficiary, together
with interest on such sums at the maximum lawful rate then in effect. In
determining whether the interest paid or payable exceeds the maximum amount
permissible under applicable law, Trustor and Beneficiary shall, to the greatest
extent permitted under applicable law:
5.21.1    Characterize any nonprincipal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest;
5.21.2    Exclude voluntary prepayments and the effect thereof; and
5.21.3    Amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the Obligations so that the interest
rate is uniform throughout the term.
THIS DEED OF TRUST IS A FIRST DEED OF TRUST. NO FURTHER DEEDS OF TRUST WILL BE
RECORDED AGAINST THE REAL PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF
BENEFICIARY. FAILURE TO COMPLY WITH THIS PROVISION SHALL CONSTITUTE AN EVENT OF
DEFAULT AND THE LOAN SHALL IMMEDIATELY BECOME DUE AND PAYABLE. CONSENT TO ONE
(1) FURTHER ENCUMBRANCE SHALL NOT BE DEEMED TO BE A WAIVER OF THE RIGHT TO
REQUIRE SUCH CONSENT TO FUTURE OR SUCCESSIVE ENCUMBRANCES.


[Signature page follows]



2528/028598-0006
6963790.4 a07/09/14
25
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Deed of Trust as of the
date first above written.
TRUSTOR
 


DECKERS CABRILLO, LLC,
a California limited liability company
By:    Deckers Outdoor Corporation,

    a Delaware corporation,

    its sole member
By:                        
Name:                        

    Title:                        





2528/028598-0006
6963790
26
Signature Page to
Deed of Trust




--------------------------------------------------------------------------------




State of California    )
County of ______________________    )
On _________________________, before me,     ,
(insert name and title of the officer)
Notary Public, personally appeared     , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature        (Seal)









2528/028598-0006
6963790
 
Notary Acknowledgment to
Deed of Trust




--------------------------------------------------------------------------------




EXHIBIT “A”
LEGAL DESCRIPTION
THE LAND REFERRED TO IS IN SANTA BARBARA COUNTY, CALIFORNIA, AND IS DESCRIBED AS
FOLLOWS:
LOTS 1, 2 AND 3 OF FINAL MAP NO. 32,035, IN THE CITY OF GOLETA, COUNTY OF SANTA
BARBARA, STATE OF CALIFORNIA, AS PER THE MAP FILED IN BOOK 204, PAGES 54 THROUGH
57 OF MAPS, AND AMENDED BY CERTIFICATE OF CORRECTION RECORDED MAY 26, 2010, AS
INSTRUMENT NO. 2010-0028009 OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.
APN: 073-610-08 (Lot 1), 073-610-09 (Lot 2) and 073-610-10 (Lot 3)







2528/028598-0006
6963790.4 a07/09/14
EXHIBIT “A”
 




--------------------------------------------------------------------------------




EXHIBIT “B”
DESCRIPTION OF PERSONAL PROPERTY FOR FIXTURE FILING
1.    REAL PROPERTY RIGHTS, APPURTENANCES AND IMPROVEMENTS. All present and
future structures, buildings, improvements and fixtures of any kind on the real
property described in the attached Exhibit “A” (“Real Property”), which is
incorporated herein by this reference, as well as:
1.1    all appurtenances of the Real Property and all rights in and to any
streets, roads or public places, easements or rights of way, relating to the
Real Property, and all minerals, oil, gas and other hydrocarbon substances on or
under the surface of the Real Property, as well as all development rights,
permits, licenses, air rights, water and water rights relating to the Real
Property, and all existing and future goods and tangible personal property
located on the Real Property or wherever located and used or useable in
connection with the use, operation or occupancy of the Real Property or in
construction of any improvements thereon, including, but not limited to,
apparatus, equipment and appliances used to supply air cooling, air
conditioning, heat, gas, water, light, power, refrigeration, ventilation,
laundry, drying, dishwashing, garbage disposal, waste removal, recreation or
other services on the Real Property; and
1.2    to the extent owned by Trustor and not otherwise pledged as collateral
under the Guarantor Credit Agreement (as defined in the Loan Agreement), all
elevators, escalators, and related machinery and equipment, fire prevention and
extinguishing apparatus, security and access control apparatus, partitions,
ducts, compressors, plumbing, ovens, refrigerators, dishwashers, disposals,
washers, dryers, awnings, storm windows, storm doors, screens, blinds, shades,
curtains and curtain rods, mirrors, cabinets, paneling, rugs, attached floor
coverings, furniture, pictures, antennas, pools and spas and pool and spa
operation and maintenance equipment and apparatus; and
1.3    all trees and plants located on the Real Property, and all renewals or
replacements thereof or articles in substitution thereof; it being intended and
agreed that all such items will be conclusively considered to be part of the
Real Property, whether or not attached or affixed to the Real Property
(“Improvements”).
2.    COLLATERAL. All right, title and interest in and to the following
described property and any and all products and proceeds thereof, now owned or
hereafter acquired (sometimes all of such being collectively referred to herein
as the “Collateral”):
2.1    General Intangibles. All general intangibles relating to design,
development, operation, management and use of the Real Property and construction
of the Improvements, including, but not limited to:
2.1.1    all names under which or by which the Real Property or the Improvements
may at any time be operated or known, all rights to carry on business under any
such names or any variants thereof, and all goodwill in any way relating to the
Real Property;

2528/028598-0006
6963790.4 a07/09/14
EXHIBIT “B”
 




--------------------------------------------------------------------------------




2.1.2    all permits, licenses, authorizations, variances, land use
entitlements, approvals and consents issued or obtained in connection with the
construction, maintenance or operation of the Improvements;
2.1.3    all permits, licenses, approvals, consents, authorizations, franchises
and agreements issued or obtained in connection with the use, occupancy or
operation of the Real Property;
2.1.4    all rights as a declarant (or its equivalent) under any covenants,
conditions and restrictions or other matters of record affecting the Real
Property;
2.1.5    all materials prepared for filing or filed with any governmental
agency;
2.1.6    all rights under any contract in connection with the development,
design, use, operation, management and construction of the Real Property and/or
the Improvements; and
2.1.7    all books and records prepared and kept in connection with the
acquisition, construction, operation and occupancy of the Real Property and the
Improvements;
2.2    Contracts. All construction, service, management, engineering,
consulting, leasing, architectural, design, landscape and other similar
contracts of any nature, as such may be modified, amended or supplemented from
time to time, concerning the design, construction, management, operation,
occupancy, use, and/or disposition of any portion of or all of the Real
Property;
2.3    Plans and Reports. All architectural, design and engineering drawings,
plans, specifications, working drawings, shop drawings, general conditions,
addenda, soil tests and reports, feasibility studies, appraisals, engineering
reports, environmental reports and similar materials relating to any portion of
or all of the Real Property and/or the Improvements and all modifications,
supplements and amendments thereto;
2.4    Sureties. All payment and performance bonds or guarantees, and any and
all modifications and extensions thereof relating to the Real Property and/or
the Improvements;
2.5    Payments. All reserves, deferred payments, deposits, refunds, cost
savings, letters of credit and payments of any kind relating to the
construction, design, development, operation, occupancy, use and disposition of
all or any portion of the Real Property and/or the Improvements, including,
without limitation, any property tax rebates now owing or hereafter payable;
2.6    Loan Proceeds. All proceeds of the loan secured hereby;
2.7    Claims. All proceeds and any claims arising on account of any damage to
or taking of the Real Property and/or the Improvements or any part thereof, and
all causes of action and recoveries for any loss or diminution in the value of
the Real Property and/or the Improvements;
2.8    Insurance. All policies of, and proceeds resulting from, insurance
relating to the Real Property, Improvements or any of the Collateral, and any
and all riders, amendments, renewals, supplements or extensions thereof, and all
proceeds thereof;

2528/028598-0006
6963790.4 a07/09/14
2
 




--------------------------------------------------------------------------------




2.9    Deposits. All deposits made with or other security given to utility
companies with respect to the Real Property and/or the Improvements, and all
advance payments of insurance premiums made with respect thereto and claims or
demands relating to insurance and all deposit accounts wherever located;
2.10    Stock. All shares of stock or other evidence of ownership of any part of
the Real Property that are owned in common with others, including all water
stock relating to the Real Property, if any, and all documents or rights of
membership in any owners’ or members’ association or similar group having
responsibility for managing or operating any part of the Real Property and/or
the Improvements;
2.11    Sale Contracts. All sales contracts, escrow agreements and broker’s
agreements concerning the sale of any or all of the Real Property and/or the
Improvements, and all amendments thereto; and
2.12    Income. All income, rents, revenues, issues, deposits, receipts, profits
and proceeds, and accounts receivable generated from the use and operation, of
the Real Property, the Improvements and the Collateral to which Trustor may be
entitled, whether now due, past due or to become due including, without limiting
the above items, all “Goods”, “Accounts”, “Documents”, “Instruments”, “Money”,
“Chattel Paper” and “General Intangibles”, as those terms are defined in the
California Commercial Code from time to time in effect.
ATTENTION: COUNTY CLERK/RECORDER — THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE
TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR
RECORD IN THE RECORDS WHERE DEEDS OF TRUST AND MORTGAGES ON REAL ESTATE ARE
RECORDED.
ADDITIONALLY, THIS INSTRUMENT SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A
DEED OF TRUST OR MORTGAGE, BUT ALSO AS A FINANCING STATEMENT COVERING GOODS THAT
ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN. THE MAILING
ADDRESSES OF THE TRUSTOR (DEBTOR) AND BENEFICIARY (SECURED PARTY) ARE SET FORTH
IN THIS INSTRUMENT.





2528/028598-0006
6963790.4 a07/09/14
3
 




--------------------------------------------------------------------------------




RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:


BOB L. HAGLE, ESQ.

RUTAN & TUCKER, LLP

611 ANTON BLVD., SUITE 1400

COSTA MESA, CA 92626
                                                    

                        (Space Above This Line For Recorder’s Use)
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT (INCLUDING FIXTURE FILING)
Made By
DECKERS CABRILLO, LLC
250 Coromar Drive
Goleta, CA 93117
Attn: Chief Financial Officer
Hereinafter referred to as “Trustor”
To
FIRST AMERICAN TITLE INSURANCE COMPANY
18500 Von Karman Ave., Suite 600
Irvine, CA 92612
Hereinafter referred to as “Trustee”
In Favor Of
CALIFORNIA BANK & TRUST,
a California banking corporation
1900 Main Street, Suite 200, Irvine, California 92614
Hereinafter referred to as “Beneficiary”

2528/028598-0006
6963790.4 a07/09/14
 
 




--------------------------------------------------------------------------------




TERM LOAN AMOUNT: $33,930,500
Dated as of July 9, 2014









2528/028598-0006
6963790.4 a07/09/14
2
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

1.
BASIC PROVISIONS    2

1.1
Amount of Loan; Loan Documents    3

1.2
Grant of Security in Property    3

1.3
Obligations Secured    3

1.4
Warranty of Title    4

2.
COVENANTS OF TRUSTOR    4

2.1
Performance    5

2.2
Insurance    5

2.3
Assignment of Proceeds    5

2.4
Property Taxes and Assessments    6

2.5
Mechanic’s Liens    6

2.6
Taxation of Deed of Trust    6

2.7
Perfection of Security    7

2.8
Assignment of Rents and Income    7

2.9
Due–On–Sale Provision    13

2.10
Waste; Changes in Zoning; Subdivision    13

2.11
Books and Records    14

2.12
Defend Security    15

2.13
Damage and Destruction    15

2.14
Condemnation    16

2.15
Security Agreement and Fixture Filing    16

2.16
Indemnification of Trustee and Beneficiary    17


2528/028598-0006
6963790.4 a07/09/14
1
 




--------------------------------------------------------------------------------

Page

2.17
Insurance and Tax Impounds    17

3.
EVENTS OF DEFAULT    19

3.1
List of Events of Default    19

4.
REMEDIES FOR DEFAULT    20

4.1
List of Remedies for Default    20

4.2
Sale of Property    20

4.3
Application of Proceeds    21

4.4
Waiver of Rights    21

4.5
Remedies Are Cumulative    21

4.6
Payment of Expenses    22

4.7
No Cure or Waiver    22

4.8
Power To File Notices and Cure Defaults    22

5.
MISCELLANEOUS    22

5.1
Invalidity    22

5.2
Statement    22

5.3
Notices    22

5.4
Rights of Beneficiary To Release Debtors or Security    23

5.5
Inspection Rights    23

5.6
Full Reconveyance    23

5.7
Governing Law    23

5.8
Subsequent Trustors and Beneficiaries    23


2528/028598-0006
6963790.4 a07/09/14
2
 




--------------------------------------------------------------------------------

Page

5.9
Headings; Underlining    23

5.10
Waiver    23

5.11
Successors and Assigns    24

5.12
Joint and Several Liability    24

5.13
Acceptance of Trust; Powers and Duties of Trustee    24

5.14
Removal of Trustee    24

5.15
Subrogation    24

5.16
Statutes of Limitation    24

5.17
Time of the Essence    24

5.18
Requests For Notice    24

5.19
Attorneys’ Fees    24

5.20
Partial Release    24

5.21
Savings Clause    25



EXHIBITS:
Exhibit “A”    Legal Description

Exhibit “B”    Description of Personal Property for Fixture Filing



2528/028598-0006
6963790.4 a07/09/14
3
 


